Citation Nr: 0930740	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-32 928	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis (claimed as arthritis and left knee arthritis).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (claimed as emphysema).

3.  Entitlement to service connection for a bilateral eye 
disorder.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1949 to 
January 1950, February 1950 to February 1953, and from March 
1953 to December 1955. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for a bilateral eye condition - retina, chronic 
obstructive pulmonary disease (claimed as arthritis), and 
rheumatoid arthritis (claimed as arthritis and left knee 
arthritis).

This matter came before the Board in February 2009, which 
ordered a remand so that the Veteran could be afforded the 
hearing he had requested.  For apparent reason discussed 
below, the Veteran failed to appear for the May 2009 hearing.  
The matter has been forwarded to the Board for dismissal.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 1949 
to 1955.   

2.  On July 10, 2009, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Los 
Angeles, California, that the appellant-Veteran had died in 
June 2006.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


